DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 12, 21, and 24, is/are rejected under 35 U.S.C. 102(a1) as being unpatentable over Haga US 2012/0153444.
Regarding claim 1, Haga shows in fig.8, a lead frame, comprising: a metal structure (71A); an oxide layer (16A) (0347) on a surface of the metal structure; and openings extending through the oxide layer (16A) to expose portions of the surface of the metal structure (71) [0395].
Regarding claims 3, 4, Haga shows in fig.8, a lead frame wherein the openings include a bond wire (53A on 73) attachment location arranged to accommodate direct 
Regarding claim 12, Haga shows in fig.8, an electronic device, comprising: a semiconductor die (2A) supported in a package structure; a metal structure (71,3A), including an oxide layer (16A) on a surface of the metal structure, and openings that extend through the oxide layer (16A) to expose portions of the surface of the metal structure; an electrical connection (5A) between a conductive feature of the semiconductor die and an exposed portion of the surface of the metal structure in one of the openings through the oxide layer (16A).
Regarding claim 21, Haga shows in fig.8, an electronic device, comprising: an oxide layer (16A) on a surface of a metal structure of a lead frame; openings extending through the oxide layer (16A) exposing portions of the surface of the metal structure (71); a conductive feature of a semiconductor die (9A) connected to a surface of the metal structure; and a package structure (6A) covering the semiconductor die and the lead frame.
Regarding claim 24, Haga shows in fig.8, an electronic device wherein a first end of a bond wire (5A) is soldered to an exposed portion of the surface of the metal structure (71) in a bond wire attachment location opening through the oxide layer and a second end of the bond wire is soldered to a conductive feature (9A) of the semiconductor die (2A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 13-20, 22, 23, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haga as applied to claims 1, 3, 4, 12, 21, and 24, and further in view of Niu US 2019/0304924.
Regarding claim 2, Haga differs from the claimed invention because he does not explicitly disclose a device wherein the openings include a bump landing arranged to 
Niu shows in fig.5, a device wherein the openings (within 130) include a bump landing (160,170) arranged to accommodate direct soldering of a metal bump [0021-0022] of a semiconductor die to an associated exposed portion of the surface of the metal structure (122,124)[0022].
Niu is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Haga. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Niu in the device of Haga because it will improve EMI noise [0002], minimize EMI noise [0007].
Regarding claims 13-20, Haga differs from the claimed invention because he does not explicitly disclose a device wherein the openings include a bump landing soldered to a metal bump of the semiconductor die; wherein the openings further include a bond wire attachment location soldered to a bond wire; wherein the openings are laser ablated through the oxide layer to expose the portions of the surface of the metal structure.
Niu shows in fig.5, wherein the openings include a bump landing soldered to a metal bump (160,170) of the semiconductor die (140); wherein the openings (within 130) further include a bond wire (180) attachment location soldered to a bond wire; wherein the openings are laser ablated through the oxide layer to expose the portions of the surface of the metal structure.
Niu is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Haga. Therefore, at the time the 
As for the limitation: “wherein the openings are laser ablated through the oxide layer to expose the portions of the surface of the metal structure” is considered as a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Regarding claims 22, 23, 25-27, Haga discloses a device wherein a first end of a bond wire (5A) is soldered to an exposed portion of the surface of the metal structure (71) in a bond wire attachment location opening through the oxide layer and a second end of the bond wire is soldered to a conductive feature of the semiconductor die; wherein the openings further include a bond wire (9A) attachment location soldered to a bond wire.
Haga differs from the claimed invention because he does not explicitly disclose
a device wherein a solder wetted metal bump of the semiconductor die is attached to an exposed portion of the surface of the metal structure in a bump landing opening through the oxide layer; wherein the openings include a bump landing soldered to a metal bump of the semiconductor die; wherein the openings are laser ablated through the oxide layer to expose the portions of the surface of the metal structure.

Niu is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Haga. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Niu in the device of Haga because it will improve EMI noise [0002], minimize EMI noise [0007].
As for the limitation: “wherein the openings are laser ablated through the oxide layer to expose the portions of the surface of the metal structure; solder wettted” is considered as a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Pertinent art
References Mahler US 2008/0265440 and Lee US 2006/0192295 are pertinent arts.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARC - ANTHONY ARMAND

Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813